DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Averbuch (US 2013/0259349) in view of Patwardhan et al. (US 2011/0150274; hereinafter Patwardhan).
Averbuch shows a system for registering electromagnetic navigation data to a 3D model of a luminal network (abstract), the system comprising: a location sensor capable of being navigated within a luminal network inside a patient's body ([0020]); an electromagnetic field generator configured to detect the location of the location sensor as it is navigated within the luminal network ([0011], [0020]; [0002]-[0003]); a computing device including a processor and a memory; and an application, stored in the memory and executed by the processor, which when executed, causes the computing device to: access a 3D model of the luminal network based on computed tomographic (CT) images of the luminal network, the 3D model corresponding to a CT coordinate space ([0019], [0024]-[0026]); select a plurality of reference points within the 3D model of the luminal network at predetermined intervals (voxels in CT volume, voxels are necessarily separated by some predetermined interval; [0024]-[0026]); access a plurality of survey points within the luminal network, the plurality of survey points corresponding to a body coordinate space and being based on locations of the location sensor while the location sensor is navigated within the luminal network (real voxels visited by the sensor; [0024]-[0026]); correlate the plurality of survey points with the plurality of reference points to determine pairs of correlated reference points and survey points (compare real voxels visited by sensor with voxels in CT volume; [0024]-[0026]); and derive a transformation that maps the body coordinate space to the CT coordinate space based on the pairs of correlated reference points and survey points (find closest voxel that matches; [0026], [0030]).  Also, wherein the luminal network is an airway of a patient ([0019]-[0020]); wherein the 3D model is a model of the airway of the patient ([0019]-[0020]); wherein the application stored in the memory when executed, further causes the computing device to: select fiducial points from the plurality of survey points and the plurality of reference points, wherein the fiducial points are intersections in the luminal network where the luminal network branches apart (compare real voxels visited by sensor with voxels in CT volume, the voxels may be considered selected fiducial points; [0026], [0066]; furthermore, the main carina is identified which represents an intersection in the luminal network where the network branches apart [0024]); wherein in correlating the plurality of survey points with the plurality of reference points, the application stored in the memory when executed, further causes the computing device to: match the fiducial points selected from the plurality of survey points with the fiducial points selected from the plurality of reference points, wherein the pairs of correlated reference points and survey points include the matched fiducial points (compare real voxels visited by sensor with voxels in CT volume, the voxels may be considered selected fiducial points; [0026], [0066]); wherein the application stored in the memory, when executed, further causes the computing device to update the transformation during electromagnetic navigation of the luminal network by: obtaining a plurality of further survey points; determining a registration of the body coordinate space to the CT coordinate space based on the plurality of further survey points; matching the plurality of further survey points with the plurality of reference points based on the registration; and updating the transformation based on the matching (iterative process so that the registration is continually updated during the procedure as the sensor is navigated though the lungs, [0014]).
Averbuch fails to show select, at predetermined distance intervals, a plurality of reference points within the 3D model of the luminal network, the reference points being along a center of the luminal network.
Patwardhan discloses methods for automatic segmentation and temporal tracking.  Patwardhan teaches select, at predetermined distance intervals, a plurality of reference points within the 3D model of the luminal network, the reference points being along a center of the luminal network ([0014], [0100]; Figures 11-14).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Averbuch to select at predetermined distance intervals, a plurality of reference points along a center of the luminal network as taught by Patwardhan, as this will allow for accurately determining the position of the patient’s blood vessel in three-dimensional space within the context of the model.

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Averbuch (US 2013/0259349) in view of Patwardhan et al. (US 2011/0150274; hereinafter Patwardhan) as applied to claim 1 above, and further in view of Guetter et al. (US 8577177; hereinafter Guetter).
Averbuch fails to show wherein correlating the plurality of survey points with the plurality of reference points is based on an inverse registration of the CT coordinate space to the body coordinate space; wherein the inverse registration is at least one of: an inverse of an optimized zone registration or an inverse of a multi-rigid registration.  
Guetter discloses registration technique using inverse-consistent deformable registration.  Guetter teaches wherein correlating the plurality of survey points with the plurality of reference points is based on an inverse registration of the CT coordinate space to the body coordinate space (benefit of inverse registration; column 1, lines 25-40); wherein the inverse registration is at least one of: an inverse of an optimized zone registration or an inverse of a multi-rigid registration (as in the registration the regions/zones of the image are optimized by accurately correlating them, this is considered an inverse of an optimized zone registration; column 3, lines 30-50).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Averbuch and Patwardhan to utilize an inverse registration technique as taught by Guetter, as an inverse registration technique will provide faster and more accurate results (Guetter, column 1, lines 25-40).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Averbuch (US 2013/0259349) in view of Patwardhan et al. (US 2011/0150274; hereinafter Patwardhan) as applied to claim 1 above, and further in view of Fei et al. (US 2012/0039519; hereinafter Fei).
Averbuch fails to show wherein the transformation is a thin plate splines transformation.
Fei discloses systems and methods for generating images for identifying diseases.  Fei teaches wherein the transformation is a thin plate splines transformation ([0018]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Averbuch and Patwardhan to use a thin plate splines transformation as taught by Fei, as this will aid the registration process by removing misregistration caused by motion (Fei, [0018]).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Averbuch (US 2013/0259349) in view of Patwardhan et al. (US 2011/0150274; hereinafter Patwardhan), Guetter et al. (US 8577177; hereinafter Guetter), and Dai et al. (US 2004/0174437; hereinafter Dai).
Averbuch shows a system for registering electromagnetic navigation data to a 3D model of a luminal network (abstract), the system comprising: a location sensor capable of being navigated within a luminal network inside a patient's body ([0020]); an electromagnetic field generator configured to detect the location of the location sensor as it is navigated within the luminal network ([0011], [0020]; [0002]-[0003]); a computing device including a processor and a memory; and an application, stored in the memory and executed by the processor, which when executed, causes the computing device to: access a 3D model of the luminal network based on computed tomographic (CT) images of the luminal network, the 3D model corresponding to a CT coordinate space ([0019], [0024]-[0026]); select a plurality of reference points within the 3D model of the luminal network at predetermined intervals (voxels in CT volume, voxels are necessarily separated by some predetermined interval; [0024]-[0026]); access a plurality of survey points within the luminal network, the plurality of survey points corresponding to a body coordinate space and being based on locations of the location sensor while the location sensor is navigated within the luminal network (real voxels visited by the sensor; [0024]-[0026]); correlate the plurality of survey points with the plurality of reference points to determine pairs of correlated reference points and survey points (compare real voxels visited by sensor with voxels in CT volume; [0024]-[0026]); and derive a transformation that maps the body coordinate space to the CT coordinate space based on the pairs of correlated reference points and survey points (find closest voxel that matches; [0026], [0030]).  Also, wherein the luminal network is an airway of a patient ([0019]-[0020]); wherein the 3D model is a model of the airway of the patient ([0019]-[0020]); wherein the application stored in the memory when executed, further causes the computing device to: select fiducial points from the plurality of survey points and the plurality of reference points, wherein the fiducial points are intersections in the luminal network where the luminal network branches apart (compare real voxels visited by sensor with voxels in CT volume, the voxels may be considered selected fiducial points; [0026], [0066]; furthermore, the main carina is identified which represents an intersection in the luminal network where the network branches apart [0024]);wherein in correlating the plurality of survey points with the plurality of reference points, the application stored in the memory when executed, further causes the computing device to: match the fiducial points selected from the plurality of survey points with the fiducial points selected from the plurality of reference points, wherein the pairs of correlated reference points and survey points include the matched fiducial points (compare real voxels visited by sensor with voxels in CT volume, the voxels may be considered selected fiducial points; [0026], [0066]); wherein the application stored in the memory, when executed, further causes the computing device to update the transformation during electromagnetic navigation of the luminal network by: obtaining a plurality of further survey points; determining a registration of the body coordinate space to the CT coordinate space based on the plurality of further survey points; matching the plurality of further survey points with the plurality of reference points based on the registration; and updating the transformation based on the matching (iterative process so that the registration is continually updated during the procedure as the sensor is navigated though the lungs, [0014]).
Averbuch fails to show select, at predetermined distance intervals, a plurality of reference points within the 3D model of the luminal network, the reference points being along a center of the luminal network.
Averbuch fails to show wherein correlating the plurality of survey points with the plurality of reference points is based on an inverse registration of the CT coordinate space to the body coordinate space; wherein the inverse registration is at least one of: an inverse of an optimized zone registration or an inverse of a multi-rigid registration.
Averbuch also fails to show interpolate a plurality of additional correlated points based on the inverse registration.
Patwardhan discloses methods for automatic segmentation and temporal tracking.  Patwardhan teaches select, at predetermined distance intervals, a plurality of reference points within the 3D model of the luminal network, the reference points being along a center of the luminal network ([0014], [0100]; Figures 11-14).
Guetter discloses registration technique using inverse-consistent deformable registration.  Guetter teaches wherein correlating the plurality of survey points with the plurality of reference points is based on an inverse registration of the CT coordinate space to the body coordinate space (benefit of inverse registration; column 1, lines 25-40); wherein the inverse registration is at least one of: an inverse of an optimized zone registration or an inverse of a multi-rigid registration (as in the registration the regions/zones of the image are optimized by accurately correlating them, this is considered an inverse of an optimized zone registration; column 3, lines 30-50).
Dai discloses a system and method for registering complex images.  Dai teaches interpolate a plurality of additional correlated points based on the inverse registration ([0026]-[0027]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Averbuch to select at predetermined distance intervals, a plurality of reference points along a center of the luminal network as taught by Patwardhan, as this will allow for accurately determining the position of the patient’s blood vessel in three-dimensional space within the context of the model.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified combined the invention of Averbuch and Patwardhan to utilize an inverse registration technique as taught by Guetter, as an inverse registration technique will provide faster and more accurate results (Guetter, column 1, lines 25-40).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Averbuch, Patwardhan and Guetter to utilize interpolation as taught by Dai, as interpolation will provide additional data points to increase the accuracy of the image registration.

Claims 11-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Averbuch (US 2013/0259349) in view of Patwardhan et al. (US 2011/0150274; hereinafter Patwardhan) and Guetter et al. (US 8577177; hereinafter Guetter).
Averbuch shows a system for registering electromagnetic navigation data to a 3D model of a luminal network (abstract), the system comprising: a location sensor capable of being navigated within a luminal network inside a patient's body ([0020]); an electromagnetic field generator configured to detect the location of the location sensor as it is navigated within the luminal network ([0011], [0020]; [0002]-[0003]); a computing device including a processor and a memory; and an application, stored in the memory and executed by the processor, which when executed, causes the computing device to: access a 3D model of the luminal network based on computed tomographic (CT) images of the luminal network, the 3D model corresponding to a CT coordinate space ([0019], [0024]-[0026]); select a plurality of reference points within the 3D model of the luminal network at predetermined intervals (voxels in CT volume, voxels are necessarily separated by some predetermined interval; [0024]-[0026]); access a plurality of survey points within the luminal network, the plurality of survey points corresponding to a body coordinate space and being based on locations of the location sensor while the location sensor is navigated within the luminal network (real voxels visited by the sensor; [0024]-[0026]); correlate the plurality of survey points with the plurality of reference points to determine pairs of correlated reference points and survey points (compare real voxels visited by sensor with voxels in CT volume; [0024]-[0026]); and derive a transformation that maps the body coordinate space to the CT coordinate space based on the pairs of correlated reference points and survey points (find closest voxel that matches; [0026], [0030]).  Also, wherein the luminal network is an airway of a patient ([0019]-[0020]); wherein the 3D model is a model of the airway of the patient ([0019]-[0020]); wherein the application stored in the memory when executed, further causes the computing device to: select fiducial points from the plurality of survey points and the plurality of reference points (compare real voxels visited by sensor with voxels in CT volume, the voxels may be considered selected fiducial points; [0026], [0066]); wherein in correlating the plurality of survey points with the plurality of reference points, the application stored in the memory when executed, further causes the computing device to: match the fiducial points selected from the plurality of survey points with the fiducial points select fiducial points from the plurality of survey points and the plurality of reference points, wherein the fiducial points are intersections in the luminal network where the luminal network branches apart (compare real voxels visited by sensor with voxels in CT volume, the voxels may be considered selected fiducial points; [0026], [0066]; furthermore, the main carina is identified which represents an intersection in the luminal network where the network branches apart [0024]); wherein the application stored in the memory, when executed, further causes the computing device to update the transformation during electromagnetic navigation of the luminal network by: obtaining a plurality of further survey points; determining a registration of the body coordinate space to the CT coordinate space based on the plurality of further survey points; matching the plurality of further survey points with the plurality of reference points based on the registration; and updating the transformation based on the matching (iterative process so that the registration is continually updated during the procedure as the sensor is navigated though the lungs, [0014]).
Averbuch fails to show select, at predetermined distance intervals, a plurality of reference points within the 3D model of the luminal network, the reference points being along a center of the luminal network.
Averbuch fails to show wherein correlating the plurality of survey points with the plurality of reference points is based on an inverse registration of the CT coordinate space to the body coordinate space; wherein the inverse registration is at least one of: an inverse of an optimized zone registration or an inverse of a multi-rigid registration.
Patwardhan discloses methods for automatic segmentation and temporal tracking.  Patwardhan teaches select, at predetermined distance intervals, a plurality of reference points within the 3D model of the luminal network, the reference points being along a center of the luminal network ([0014], [0100]; Figures 11-14).
Guetter discloses registration technique using inverse-consistent deformable registration.  Guetter teaches wherein correlating the plurality of survey points with the plurality of reference points is based on an inverse registration of the CT coordinate space to the body coordinate space (benefit of inverse registration; column 1, lines 25-40); wherein the inverse registration is at least one of: an inverse of an optimized zone registration or an inverse of a multi-rigid registration (as in the registration the regions/zones of the image are optimized by accurately correlating them, this is considered an inverse of an optimized zone registration; column 3, lines 30-50).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Averbuch to select at predetermined distance intervals, a plurality of reference points along a center of the luminal network as taught by Patwardhan, as this will allow for accurately determining the position of the patient’s blood vessel in three-dimensional space within the context of the model.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Averbuch and Patwardhan to utilize an inverse registration technique as taught by Guetter, as an inverse registration technique will provide faster and more accurate results (Guetter, column 1, lines 25-40).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Averbuch (US 2013/0259349) in view of Patwardhan et al. (US 2011/0150274; hereinafter Patwardhan) and Guetter et al. (US 8577177; hereinafter Guetter) as applied to claim 11 above, and further in view of Fei et al. (US 2012/0039519; hereinafter Fei).
Averbuch fails to show wherein the transformation is a thin plate splines transformation.
Fei discloses systems and methods for generating images for identifying diseases.  Fei teaches wherein the transformation is a thin plate splines transformation ([0018]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Averbuch, Patwardhan, and Guetter to use a thin plate splines transformation as taught by Fei, as this will aid the registration process by removing misregistration caused by motion (Fei, [0018]).
Response to Arguments
Applicant's arguments filed 9/7/22 have been fully considered but they are not persuasive.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Averbuch to select at predetermined distance intervals, a plurality of reference points along a center of the luminal network as taught by Patwardhan, as this will allow for accurately determining the position of the patient’s blood vessel in three-dimensional space within the context of the model.
In response to applicant's argument that Patwardhan is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the prior art reference Patwardhan is directed to methods for automatically segmenting and tracking blood vessels in medical diagnostic imaging applications.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s arguments that the combination of the references would undermine Averbuch, examiner respectfully disagrees.  Instead, the combination of references augment Averbuch by providing obvious improvements.  As noted above, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Averbuch to select at predetermined distance intervals, a plurality of reference points along a center of the luminal network as taught by Patwardhan, as this will allow for accurately determining the position of the patient’s blood vessel in three-dimensional space within the context of the model.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN CWERN whose telephone number is (571)270-1560. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN CWERN/           Primary Examiner, Art Unit 3793